Title: From Thomas Jefferson to United States House of Representatives, 5 January 1807
From: Jefferson, Thomas
To: United States House of Representatives


                        
                            To the House of Representatives of the United States
                            
                        Jan. 5. 1807.
                  
                        In compliance with the request of the house of Representatives communicated in their resolution of the 26th.
                            of December I now lay before them a report of the Secretary of the Navy on the state of the Frigates, supplimentary to his
                            former report of January 28. of the last year communicated to the House of Representatives.
                        
                            Th: Jefferson
                            
                            
                        
                    